                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BOBBY L. T., 1                                  )
                                                    )
                        Plaintiff,                  )
                                                    )
    vs.                                             )   Case No. 3:19-cv-00380-DGW 2
                                                    )
    COMMISSIONER of SOCIAL                          )
    SECURITY,                                       )
                                                    )
                        Defendant.                  )

                               MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying his application for

Disability Insurance Benefits (DIB) and Supplemental Income Security (SSI)

benefits pursuant to 42 U.S.C. § 423.

                                     Procedural History

          Plaintiff applied for both DIB and SSI in November 2015, alleging disability

as of December 1, 2011. After holding an evidentiary hearing, an ALJ denied the

application on February 14, 2018. (Tr. 59). The Appeals Council denied review,

and the decision of the ALJ became the final agency decision.                             (Tr. 1).



1
 In keeping with the court’s practice, plaintiff’s full name will not be used in this Memorandum and
Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 12.

                                           Page 1 of 22
Administrative remedies have been exhausted and a timely complaint was filed in

this Court.

                                  Issues Raised by Plaintiff

       Plaintiff raises the following points:

       1.      The ALJ erred in assessing the reliability of plaintiff’s allegations.

                                Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes. 3 Under the Social Security Act, a person is disabled if he

has an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following

five questions in order: (1) Is the plaintiff presently unemployed? (2) Does the

plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the

plaintiff unable to perform his former occupation? and (5) Is the plaintiff unable to

perform any other work? 20 C.F.R. § 404.1520.


3
 The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20 C.F.R.
pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c,
et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes are identical.
Furthermore, 20 C.F.R. § 416.925 detailing medical considerations relevant to an SSI claim, relies
on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most citations herein are to the DIB regulations
out of convenience.

                                           Page 2 of 22
      An affirmative answer at either step three or step five leads to a finding that

the plaintiff is disabled. A negative answer at any step, other than at step three,

precludes a finding of disability. The plaintiff bears the burden of proof at steps

one through four. Once the plaintiff shows an inability to perform past work, the

burden then shifts to the Commissioner to show that there are jobs existing in

significant numbers in the national economy which plaintiff can perform. Zurawski

v. Halter, 245 F.3d 881, 886 (7th Cir. 2001).

      It is important to recognize that the scope of review is limited. “The findings

of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003). The Supreme Court defines substantial evidence as, “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,

while judicial review is deferential, it is not abject; this Court does not act as a

rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921
                                Page 3 of 22
(7th Cir. 2010), and cases cited therein.

                                 The Decision of the ALJ

       The ALJ followed the five-step analytical framework described above. He

determined that plaintiff had not worked at the level of substantial gainful activity

since the alleged onset date, December 1, 2011. He was insured for DIB through

March 31, 2016.

       The ALJ found that plaintiff had severe impairments of Arnold Chiari

Malformation 4 status post-surgery 2005, abdominal hernia status post repair,

degenerative disc disease, sleep apnea, and depression and anxiety.

       The ALJ found that plaintiff had the residual functional capacity (RFC) to

perform light work limited to occasionally climbing ramps and stairs; never

climbing ladders, ropes, or scaffolding; occasionally balancing, stooping, kneeling,

crouching, and crawling; and avoiding concentrated exposure to loud noise. The

ALJ also found plaintiff able to understand, remember and carry out instructions

for simple tasks on a sustained basis.

       Based on the testimony of a vocational expert (VE), the ALJ concluded

plaintiff was unable to perform any past relevant work, yet concluded there are jobs

that exist in significant numbers in the national economy that plaintiff can perform.




4
 Arnold Chiari Malformation refers to “a condition in which brain tissue extends into your spinal
canal.” https://www.mayoclinic.org/diseases-conditions/chiari-malformation/symptoms-causes/syc-
20354010, visited on December 18, 2019.
                                          Page 4 of 22
                             The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record is

directed to plaintiff’s arguments.

      1.     Agency Forms

      Plaintiff was born in 1976 and was 41 years old on the date of the ALJ’s

decision. His current alleged date of onset is December 1, 2011. (Tr. 252). Plaintiff

said he stopped working on December 1, 2011 because of his condition. He worked

different jobs from 2002 to 2011, including pest control, construction, and sales.

(Tr. 256-257).

      In a Function Report submitted in November 2015, plaintiff said he could

not work because of severe headaches, loss of concentration, memory issues,

confusion, and problems sleeping, among other things. On a typical day, he took a

shower, cleaned the house, took medicine, fed his animals, prepared and ate meals

from the microwave because he often forgot food on the stove, watched television,

and slept. He took care of his children on Wednesday and every other weekend

with the help of his thirteen-year-old daughter. He would often not eat but then

think he did. He did household chores if his headache was not too bad, liked to go

to church and play the guitar, and went outside daily. His conditions reportedly

affected his lifting, bending, standing, walking, sitting, kneeling, hearing, stair

climbing, seeing, memory, completing tasks, concentration, understanding, and


                                     Page 5 of 22
following instructions. (Tr. 274-279).

       2.    Evidentiary Hearing

       An attorney represented plaintiff at the evidentiary hearing in September

2017. (Tr. 69).

       Plaintiff said he has a bad headache once every other week but usually has a

constant headache. He said he has blurry vision which causes his headaches to get

more intense. He said the headaches had been going on since both his accident in

2004 and the Arnold Chiari Malformation surgery, and they worsened since. He

described his memory as “pretty good for a little while,” but cannot remember what

happened a day or two later. His memory has been that way since the Chiari

malformation surgery. (Tr. 79-80). He is sleepy and in pain most days. (Tr. 83-

84).

       The VE testified that a person with plaintiff’s RFC could perform light,

unskilled jobs, which include Laundry Worker, Assembler, or Mail Room Clerk. If

plaintiff were to miss work on average of three days per month on an unscheduled,

ongoing basis, he would not be able to do any work. The VE acknowledged that an

individual who is off-task at least 15% of the day or more would be unable to sustain

employment. (Tr. 88-89).

       3.    Relevant Medical Records

       In April 2014, a chiropractor saw plaintiff for headaches, memory issues,

and diarrhea. (Tr. 418).


                                     Page 6 of 22
        In July 2014, Clinton Mohr, an internist, saw plaintiff for headaches. In the

review of systems, Dr. Mohr noted “memory lapses or changes.” An MRI of the

brain showed essentially negative results. (Tr. 540, 663). Dr. Mohr saw plaintiff

once in August 2014 for a follow up on his headaches. Plaintiff said Diamox was

helpful, but he developed side effects of diarrhea, incontinence, and a rash on his

chest. Dr. Mohr discontinued Diamox and started Plaintiff on Flexeril at night and

Tramadol during the day. Plaintiff saw Dr. Mohr again in March 2015 when he

again complained of worsening headaches that kept him up at night. (Tr. 655, 660-

661).

        In May 2015, Cathy Bless, a physician assistant, referred plaintiff to Cape

Neurology Specialists with the diagnosis of a memory problem. (Tr. 757). In

September 2015, plaintiff saw Dr. Mohr with a chief complaint of memory

impairment with which he had episodes of rage and no recollection of such. (Tr.

648). An MRI of the brain showed unchanged conditions. (Tr. 524-525).

        In November 2015, Plaintiff saw Esteban Golombievski, a neurologist, for a

consultation to address memory and headache issues. Dr. Golombievski took note

of plaintiff’s car accident in 2004 and its reported effects, including daily headaches

with five severe episodes a month and additional memory issues. Dr. Golombievski

noted plaintiff had an inappropriate mood and affect, and was in pain but had a

normal attention span and concentration. Dr. Golombievski’s assessment included

chronic daily headache.      He discontinued Tramadol and started plaintiff on

Topamax. (Tr. 375, 378).
                                     Page 7 of 22
      Plaintiff saw Gabe Martin, a physician assistant, in December 2015

complaining of worsening mood and anxiety that interfered with sleep, household

activities and work, while suggesting a context of family problems, relationship

stress, and tobacco use. PA Martin noted a severe head injury and concussion while

plaintiff served in the military, intact memory, and an anxious, sad, and tearful

mood and affect. (Tr. 400-401).

      In January 2016, plaintiff saw Adrian Feinerman, an internist, for a

Consultative Exam Report. Plaintiff complained of a deteriorated memory and ten

years of continuous headaches. (Tr. 388). Dr. Feinerman noted plaintiff’s memory

and concentration were normal. (Tr. 394).

      Plaintiff saw Dr. Mohr in January 2016 reporting he lost his insurance and,

therefore, had not returned to see the neurologist. Plaintiff said he did not start

Topiramate (Topamax), continued to have frequent headaches, had mood swings

and anxiety, and was going to try filing for disability. Dr. Mohr started plaintiff on

Topiramate for headaches, as well as Ativan and Celexa for anxiety. (Tr. 647-648).

      Plaintiff saw PA Martin in February and March 2016 for panic, anxiety, and

major depressive disorders.     Plaintiff stated the Ativan was unhelpful, and he

reported worsening mood, increased anxiety, panic symptoms, family problems,

legal problems, relationship stress, depression, and sleep disturbances. PA Martin

noted plaintiff as guarded and sad with an impaired memory and tangential thought

processes. (Tr. 406-407).

      Plaintiff saw Dr. Golombievski in March 2016 complaining of headaches and
                                   Page 8 of 22
memory impairment with which he forgets appointments and things to do. Dr.

Golombievski noted normal recent and remote memory, normal attention span and

concentration, and inappropriate mood and affect. His assessment consisted of

amnesia and chronic daily headache. (Tr. 676-678). Plaintiff then underwent an

electroencephalogram 5 (EEG) administered by Bhargav Trivedi, a neurologist, in

March 2016, and the results were normal. (Tr. 639).

       Between April and May 2016, plaintiff saw PA Martin complaining of

increased anxiety and panic symptoms that interfere with household activities,

sleep, relationships, and work.             He reported having family problems, legal

problems, and relationship stress.            PA Martin noted plaintiff was anxious, his

memory was impaired, and his thought processes were tangential.                         PA Martin

ordered plaintiff continue with Klonopin and Zoloft. He ordered a hold on plaintiff

taking Zyprexa due to him having to care for his children at night and it making

him fatigued. (Tr. 566-569).

       Plaintiff saw Michael Luy, a physician, in June 2016 complaining of chronic

headache and neck pain with numbness and tingling in the right side. (Tr. 641-

642). Dr. Luy dismissed plaintiff for having a narcotic in his urine that he had not

prescribed. (Tr. 774).

       Plaintiff saw PA Martin in July 2016 stating he was doing a bit better, yet still




5
 Electroencephalogram refers to “a graphic record of the electrical activity of the brain as
recorded by an electroencephalograph.” https://medical-
dictionary.thefreedictionary.com/electroencephalogram, visited on December 18, 2019.
                                            Page 9 of 22
experiencing family problems and anxiety. (Tr. 563). Plaintiff saw PA Bless that

same month with complaints of headaches and depression. (Tr. 767). PA Bless

ordered a pill box set up for plaintiff due to his memory problem and noted plaintiff

would probably benefit from counseling, but he declined. (Tr. 777). Amanda

Reynolds, an advanced practice nurse, saw plaintiff that same day and suggested a

speech therapy referral due to plaintiff’s memory impairment. (Tr. 772).

      In August 2016, plaintiff saw PA Bless reporting depression.         Medicaid

denied two of his psychiatric medications, and he had issues getting his pill boxes

because the woman who put them together was on vacation. (Tr. 759).

      Plaintiff saw PA Martin in October 2016 and reported doing okay with the

medications, yet still struggling with working memory, family issues, and anxiety.

(Tr. 561). Plaintiff then saw PA Bless complaining of migraines, which caused him

blurred vision, memory impairment, and sensitivity to light, and stated the

pharmacy never filled his Topiramate. (Tr. 751). Plaintiff then saw Tiffany Ward,

a neurologist, due to Arnold Chiari Malformation and spells, stating he has constant

headaches, memory difficulties, and sudden confusion while driving and having

conversations. The neurological exam was normal. (Tr. 672, 674).

      Plaintiff underwent an EEG in November 2016 due to headache and amnesia,

and the impression was normal. (Tr. 671). Plaintiff then saw PA Bless and said

Meloxicam made him dizzy and confused. (Tr. 744). Plaintiff’s neurological exam

showed moderately impaired short-term memory.          PA Bless had plaintiff stop

Meloxicam and start Diclofenac. (Tr. 746).
                                  Page 10 of 22
        Plaintiff saw PA Martin in December 2016 reporting he had not had his

medications consistently, and he was still experiencing anxiety and difficulty with

working memory. PA Martin noted plaintiff’s memory was intact, yet he was sad,

anxious, flat, and his thought processes were tangential. (Tr. 559-560).

        Plaintiff saw Dr. Ward in January 2017 complaining of headaches with

nausea, having more memory problems, and stating Topiramate was unhelpful.

Dr. Ward stopped Topiramate, started plaintiff on Depakote, and ordered a brain

MRI. (Tr. 668, 670). Plaintiff then saw PA Bless complaining of musculoskeletal

pain, headache, and anxiety. Plaintiff said Dr. Ward gave him injections in the back

of his head for the headaches which helped a lot. (Tr. 732).

        Plaintiff saw PA Martin in February 2017 reporting worsening mood,

increased anxiety and panic symptoms that all interfered with sleep, work, and

relationships. He was not taking Zyprexa and stated he could not tolerate it as it

made him feel more agitated. PA Martin noted impaired memory, insight, and

judgment, stopped the use of Klonopin, and added Valium and Risperdal. (Tr. 556-

558).

        On February 14, 2017, plaintiff went to the emergency room due to

headaches and chest pressure and underwent an MRI of his brain. (Tr. 620, 622).

The MRI showed possible representation of chronic changes of migraine headaches,

chronic sinusitis, and no acute intracranial abnormalities. (Tr. 623). Plaintiff was

transferred back to the emergency room due to shaking while in the MRI, a bad

headache, and feelings of a racing heart. (Tr. 598).
                                    Page 11 of 22
      Plaintiff saw PA Martin on February 15, 2017, stating he had a lot of panic

and thoughts of driving himself into a tree to end his life due to his home catching

fire the night before.    PA Martin noted plaintiff’s memory impaired, insight

impaired, his mood sad, his affect anxious and flat, and his thought process

tangential. (Tr. 555). Later that afternoon, plaintiff presented at the emergency

room for depression with suicidal thoughts of driving his truck into a tree and

agreed on admission to the Mulberry Center for inpatient treatment. (Tr. 448, 502).

      Clayton Ford, a family practice physician, evaluated plaintiff the next day on

February 16, 2017. Dr. Ford could not say the Tramadol was a good choice for

plaintiff’s headaches but suggested plaintiff might be a good candidate for a Botox

injection trial.   (Tr. 503-504).   Naeem Qureshi, a psychiatrist, stopped both

Risperdal and Zyprexa in order to possibly start plaintiff on other medications.

(Tr. 509).

      Dr. Qureshi evaluated plaintiff daily from February 17, 2017 to February 19,

2017. He noted plaintiff’s depressive symptoms, flat affect, additional suicidal

ideations, anxiety, restlessness, and issues with attention and concentration, and

his assessment included Major Depressive Disorder and Anxiety Disorder. On

February 19, 2017, Dr. Qureshi noted a decision to avoid prescribing plaintiff

controlled substances due to a suspicion of substance abuse.         He also noted

multiple medication changes during plaintiff’s inpatient treatment and plaintiff’s

decision to leave inpatient treatment. Plaintiff was discharged that night. (Tr. 510-

512, 514, 516).
                                    Page 12 of 22
      On February 21, 2017, plaintiff saw PA Bless for a follow up appointment

post-house fire and reported having anxiety, headaches, and shortness of breath.

(Tr. 722).

      Plaintiff returned to the emergency department on February 26, 2017.

Michael Blain, an emergency department physician, saw and admitted plaintiff.

Plaintiff reported headaches, having thoughts for two weeks of committing suicide

by way of pills, crying episodes, and feelings of anxiety, depression, hopelessness,

sadness, frustration, and stress. Dr. Blain noted plaintiff’s memory as intact. (Tr.

422, 425).

      Austin Stallings, a physician assistant, saw plaintiff the following day. During

evaluation, plaintiff denied headache or memory loss, and PA Stallings found

plaintiff’s recent and remote memory intact. (Tr. 464-465). PA Stallings noted

tremors in the right hand and arm that could possibly be due to anxiety or other

neurologic disorders. (Tr. 467). That same day, Dr. Qureshi saw plaintiff and

noted plaintiff’s anxiety symptoms worsened after he visited where his house

burned down, which made him feel more depressed, hopeless, helpless, worthless,

irritable, and agitated. Plaintiff reported troubles with sleeping, dreaming of killing

himself, and memory problems due to an accident when he developed Arnold Chiari

Malformation.     (Tr. 480).    Dr. Qureshi recommended inpatient psychiatric

treatment at the Mulberry Center. (Tr. 484).

      Dr. Qureshi evaluated plaintiff on February 28, 2017, noted plaintiff’s

depressed mood and resulting troubles with attention and concentration, noted the
                                 Page 13 of 22
effect Ambien had on plaintiff’s vivid dreaming, and recommended plaintiff receive

five to seven days of inpatient hospitalization for psychiatric treatment. (Tr. 496-

498). During this stay, plaintiff started back on his medications, reported feeling

better, and requested discharge on March 1, 2017. (Tr. 494-495).

      Plaintiff immediately returned to see PA Martin for a follow up and

complained of difficulty with working memory, as well as continued issues with

anxiety and depression that interfere with household activities and sleep. PA Martin

noted plaintiff’s memory, insight, and judgment as impaired.        (Tr. 552-553).

Plaintiff saw PA Martin again in March 2017. He said his anxiety and depression

symptoms continued to interfere with household activities and sleep, he continued

having difficulty with working memory, and his partner helped with his

medications. PA Martin again noted plaintiff’s memory impaired. (Tr. 549-550).

      Plaintiff saw PA Bless in May 2017 for a checkup and medication refills, and

he complained once again of depression. (Tr. 716).

      Plaintiff saw PA Martin in May and August of 2017 complaining of unhelpful

sleep medications, thoughts of driving himself into a tree, anxiety, depression and

panic symptoms that interfered with household activities and sleep, and difficulties

with working memory, relationship stressors, and headaches. PA Martin noted

plaintiff’s memory was impaired, his speech was slow, and his behavior was

guarded. PA Martin stopped Ambien and started plaintiff on Restoril. (Tr. 544-

546, 548).

      On August 16, 2017, PA Martin filled out a Medical Source Statement in
                               Page 14 of 22
which he listed plaintiff’s mental diagnoses of Manic Depressive Disorder, Anxiety

Disorder, and Panic Disorder.             He noted plaintiff experiences medication side

effects such as drowsiness, dizziness, and lack of focus. PA Martin estimated

plaintiff would miss approximately four days of work a month and would be off

task about 25% or more due to his symptoms. PA Martin noted plaintiff’s memory

impairment as “Extremely Limited” and his sustained concentration and

persistence anywhere from “Moderately Limited” to “Extremely Limited.” (Tr. 574-

575).

        Plaintiff started speech therapy on August 28, 2017. A speech and language

pathologist, Mike Murphy, reported plaintiff’s speech as, “Unremarkable without

signs or motor speech disorder” and his language as, “Unremarkable without signs

of expressive or receptive aphasia 6.” Based off the Ross Information Processing

Assessment, SLP Murphy classified plaintiff’s immediate memory in Percentile 84

and his recent memory in Percentile 50. SLP Murphy identified plaintiff’s attention

as having moderate to severe impairment and his memory as having moderate

impairment. In his assessment, SLP Murphy stated, “The patient exhibits marked

cognitive deficits characterized by marked memory deficits and slow processing,

which are significantly and negatively impacting his activities of daily living, such as

the ability to hold meaningful employment.” SLP Murphy recommended plaintiff




6
 Aphasia refers to a “condition characterized by either partial or total loss of the ability to
communicate verbally or using written words.” https://medical-
dictionary.thefreedictionary.com/aphasia, visited on December 18, 2019.
                                            Page 15 of 22
receive speech therapy three days per week for forty-five to sixty minutes each

session for the following eight weeks. (Tr. 825-826).

      Plaintiff continued speech therapy by attending six more sessions between

August 30, 2017 and September 11, 2017, and saw Briana Jones, a speech and

language pathologist, for each appointment. (Tr. 784, 790, 796, 802, 808, 814).

In SLP Jones’ assessment notes after each appointment, she stated, “The patient

exhibits marked cognitive deficits characterized by marked memory deficits and

slow processing, which are significantly and negatively impacting his activities of

daily living.” (Tr. 785, 791, 797, 803, 809, 815). Plaintiff learned to use a memory

notebook as a memory log and planner, which proved to be beneficial for him. (Tr.

785). He recorded the date, when he took his medications, his plans for the day,

and used it in the evening to log what he did that day. (Tr. 785). He used a printed

schedule to keep track of his appointments, forgot to bring his notebook at times,

left his therapy worksheets in his truck, and once forgot his notebook at his father’s

house. (Tr. 791, 797, 803).

                                      Analysis

      SSR 16-3p, applicable here, requires the ALJ to consider the entire record,

and to consider a number of factors in assessing the claimant’s credibility,

including the objective medical evidence, the claimant’s daily activities, medication

for the relief of pain, and “any other factors concerning the individual’s functional

limitations and restrictions due to pain or other symptoms.” SSR 16-3p, 2016 WL

1119029 at *7. “Although it is appropriate for an ALJ to consider a claimant’s
                                  Page 16 of 22
daily activities when evaluating their credibility, SSR 96-7p at *3, this must be done

with care…a person’s ability to perform daily activities, especially if that can be

done only with significant limitations, does not necessarily translate into an ability

to work full-time.” Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013).

      Plaintiff’s point is well-taken in that the ALJ misrepresented facts regarding

plaintiff’s activities of daily living. The ALJ misrepresented information regarding

plaintiff’s activities with his children, with taking care of his trailer, and with his

father. The ALJ focused on how plaintiff at one point had custody of his three-year-

old twins on weekends and later had them seven days a week during the day. (Tr.

43, 45, 52). These statements come from the years 2015 and 2016 before plaintiff’s

memory difficulties became more substantial. Additionally, the ALJ supported his

decision by citing multiple times to plaintiff’s ability to do chores around the

camper, cook, shop, and more. (Tr. 43, 45, 54). However, plaintiff made meals

only by microwave since he was forgetful, would lose track of time, and he would

often forget items he needed while shopping.         (Tr. 275-276, 280).     The ALJ

overstated what the record established plaintiff was able to do.

      Additionally, the ALJ exaggerated plaintiff’s involvement with his father

stating, “Despite his memory complaints, he said he helped his father manage

appointments.” (Tr. 54). The ALJ also said plaintiff, “helped his father make it to

his appointments,” “helped his father to appointments,” and “helped his father with

appointments.” (Tr. 43, 45). At the evidentiary hearing, however, plaintiff said, “I

hang out with my dad a lot, go to the doctors with him and stuff.” (Tr. 81). There
                                    Page 17 of 22
is a great difference between plaintiff having the ability to manage and remember

his father’s appointments for him as opposed to simply going along with his father

to his appointments. Not only that, but the ALJ misstated this fact at least five

times within his analysis of plaintiff’s activities. (Tr. 43, 45, 54).

      Due to the issues in this case revolving partly around plaintiff’s memory

difficulties, this misrepresentation of plaintiff’s activities with his father can mislead

the credibility analysis regarding plaintiff’s memory abilities or lack thereof. Also,

the misrepresentation of plaintiff’s difficulty with receiving his medications, taking

his medications, and the labeling of said difficulties as “noncompliance” is

inaccurate. The ALJ failed to consider these facts with care.

      The ALJ rigidly identified plaintiff’s issues with medications as “…evidence

of noncompliance.” (Tr. 52). However, there are a variety of events that contributed

to plaintiff’s issues in receiving and taking his medications. Plaintiff reported issues

with side effects consisting of drowsiness, dizziness, lack of focus, diarrhea,

incontinence, and a rash on his chest.        (Tr. 574, 660).     Plaintiff also lost his

insurance, needed his partner’s help with remembering his medications, and he

received pill boxes to help him take certain medications on time. (Tr. 550, 647,

759, 777). The ALJ must inquire as to why plaintiff was inconsistent with their

treatment. Murphy v, Colvin, 759 F.3d 811, 816 (7th Cir. 2014). The ALJ merely

mentioned how plaintiff lost his insurance and failed to address reasons why

plaintiff was noncompliant with medications. (Tr. 48).

      The ALJ also ignored probative information that undermined his
                            Page 18 of 22
conclusions.

      The Seventh Circuit has “repeatedly held that although an ALJ does not need

to discuss every piece of evidence in the record, the ALJ may not analyze only the

evidence supporting her ultimate conclusion while ignoring the evidence that

undermines it.” Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). The ALJ

must consider all relevant evidence. Golembiewski v. Barnhart, 322 F.3d 912,

917 (7th Cir. 2003); 20 C.F.R. § 404.1545 (a)(1) and (3). Moreover, the ALJ must

“engage sufficiently” with the medical evidence. Stage v. Colvin, 812 F.3d 1121,

1125 (7th Cir. 2016).

      Of all twenty-one pages of the ALJ’s decision, plaintiff’s seven speech therapy

appointments were merely mentioned in two small, quick paragraphs. (Tr. 52, 56).

In said paragraphs, the ALJ filled space by discussing how plaintiff believed speech

therapy was helping him rather than fully discussing the findings of the speech

therapists themselves from all seven appointments. (Tr. 52). The ALJ ignored

pertinent information by failing to mention the Ross Information Processing

Assessment in which SLP Murphy concluded plaintiff’s recent memory ranked in

only the 50th percentile. (Tr. 826).

      The ALJ incorrectly stated, “…significant memory complaints…were not

supported by the longitudinal record…” and suggested there were many years of

records noting normal memory, with no objective evidence supporting marked

cognitive and memory deficits.         (Tr. 54, 56).   The ALJ ignored plaintiff’s

deteriorating memory since plaintiff may have had only sporadic issues with it
                                  Page 19 of 22
prior. However, the ALJ’s job is not limited to the time only around when the

evidentiary hearing took place. The ALJ must consider all evidence up to the date

of the decision.

      The ALJ ignored the commonsensical fact that medical conditions can

worsen over time. Furthermore, it is apparent the ALJ made his decision through

slightly skewed lenses. Plaintiff mentioned only other conditions in his disability

application and not memory impairments specifically, thereby potentially tempting

the ALJ to not consider all relevant evidence including but not limited to the many

speech therapy appointments.

      Between March 2016 and August 2017, PA Martin identified plaintiff’s

memory as impaired on numerous occasions. (Tr. 407, 548, 550, 553, 555, 558,

567). In November 2016, PA Bless identified plaintiff’s short-term memory as

“moderately impaired.” (Tr. 746). Finally, between August and September 2017,

SLP Jones consistently identified his memory as one of marked deficits. (Tr. 785,

791, 797, 803, 809, 815, 826). The submitted medical records date back to April

2014. Outside of the medical professionals’ observations, plaintiff reported and

complained of difficulties with memory on at least sixteen different occasions

between April 2014 and September 2017. (Tr. 338, 375, 418, 480, 545, 546, 550,

553, 560, 561, 648, 663, 668, 672, 676, 751). Therefore, contrary to the ALJ’s

statements, significant memory issues were supported in the longitudinal record,

with plaintiff’s memory, although gradually, deteriorating over time.

        Defendant’s arguments are ill-founded in that they lacked any engaging
                                 Page 20 of 22
discussion of the gap in the ALJ’s decision specifically regarding the 2017 speech

therapy records. Defendant’s brief simply discussed plaintiff’s activities of daily

living, the RFC analysis and the ALJ’s alleged consideration of the longitudinal

record, with the focus toward plaintiff having never amended his onset date of

disability. Plaintiff’s date-last-insured for DIB purposes does not affect this case as

plaintiff also applied for SSI.    Therefore, the ALJ must consider all relevant

evidence, including all evidence leading up to the ALJ’s decision. The ALJ did not

sufficiently engage with or consider all relevant evidence.

      Plaintiff’s point about the credibility findings is meritorious for the same

reason.

      The ALJ’s misrepresentation of facts and ignoring of pertinent medical

evidence necessarily impacted his assessment of plaintiff’s credibility. An ALJ’s

decision must be supported by substantial evidence, and the ALJ’s discussion of

the evidence must be sufficient to “provide a ‘logical bridge’ between the evidence

and his conclusions.” Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009), internal

citations omitted.   The Court must conclude that the ALJ failed to build the

requisite logical bridge here.

      This Memorandum and Order should not be construed as an indication that

the Court believes that plaintiff was disabled during the relevant period or that he

should be awarded benefits.       On the contrary, the Court has not formed any

opinions in that regard and leaves those issues to be determined by the

Commissioner after further proceedings.
                                 Page 21 of 22
                                    Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATE: February 18, 2020.



                                       DONALD G. WILKERSON
                                       UNITED STATES MAGISTRATE JUDGE




                                    Page 22 of 22
